COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 Gregory Sage,                                 '
                                                               No. 08-14-00055-CV
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                            County Court at Law No. 6
 James R. Howard, M. D.,                       '
                                                             of El Paso County, Texas
                                               '
                            Appellee.
                                                '                (TC# 2009-4341)




                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until July 4, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alfonso L. Melendez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before July 4, 2014.

       IT IS SO ORDERED this 10th day of June, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.